Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (amended) An article comprising: 
 a carrier for holding a substrate in an approximately vertical configuration, the substrate having at least a front face, a back face, a top edge, a bottom edge, and two lateral edges, the carrier comprising: a. a frame that is dimensionally larger than the substrate, the frame comprising: i. a top section comprising at least one edge and positioned to contact, or indirectly or directly support at least part of the top edge, the front face or the back face of the substrate; A. wherein the top section comprises one or more collection trays, the one or more collection trays comprise a finned object having a length, a width, and a thickness, that protrudes from the top section at an angle θ of from about 20° to about 160° relative to the top section, and wherein the length of the finned object spans at least part of the length of the top section and is approximately parallel to the at least one edge of the top section; ii. a bottom section approximately parallel to the top section, the bottom section positioned to contact, or indirectly or directly support at least part of the bottom edge, the front face or the back face of the substrate; and iii. two lateral sections approximately parallel to each other and approximately orthogonal to the top and bottom sections, each lateral section positioned to contact, or a glass to at least one of the top, bottom, or lateral sections of the frame; and wherein the carrier is designed so that when a substrate is in the carrier, the substrate is held at an angle θ of from greater than 0° to about 10° forward tilt.

5. (amended) The article of claim 4, wherein the change in angle is due to a curve or a bend and is the difference between θ and ψ and is greater than 60°.

11-20. (cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718